Title: [August 1765]
From: Washington, George
To: 

 


3. Began to sow Turneps behind the Garden—the upper part of which, & down to a stake is the Norfolk Turnep. From thence to the bottom Naper Turnep.
 


5. Finishd sowing Do. & a good shower fell thereon the same day.

  
   
   GW wrote to Burwell Bassett 2 Aug. that the weather had rendered the prospects of a good crop “truely melancholy.” “I lost most of my wheat by the rust, so that I shall undergo the loss of a compleat crop here, and am informed that my expectations from below [in York County] are not much better” (WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 2:424).



 


6. Sowed Turneps where the Drilld Wheat was, behind the Garden. These of old Seed.
Finish’d Sowing Wheat at Muddy hole.
 


7. Began to seperate the Male from the Female hemp at Do.—rather too late.


   
   hemp: Cannabis sativa, a highly profitable fiber crop, providing work in the off-season. After the 1720–22 sessions, the General Assembly offered a bounty of 4s. for every “gross hundred” of hemp, water-rotted, bright, and clean, to encourage production (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 4:96–97). GW speaks of separating the male and female plants. “This may arise from their [the male] being coarser, and the stalks larger” (CALENDAR [1]Bernard M’Mahon. The American Gardener’s Calendar; Adapted to the Climates and Seasons of the United States. Containing a Complete Account of All the Work Necessary to be Done . . . for Every Month in the Year; with Ample Practical Directions for Performing the Same. Philadelphia, 1806., 457). In the 1790s he experimented with a variety from India.



 


9. Abt. 6 Oclock put some Hemp in the Rivr. to Rot.
 


10. Seperated my Ewes & Rams but I beleive it was full late—many of the Ewes having taken Ram.
 


13. Finish’d Sowing Wheat at the Rivr. Plantn. i.e. in the corn ground. 123 Bushels it took to do it.
 


15. The English Hemp i.e. the Hemp from the English Seed was pickd at Muddy hole this day & was ripe.
Began to seperate Hemp in the neck.
 


17. Finishd Sowing Wheat in the Corn field, which lyes over the Run at the Mill 27 Bushl.
 


22. Put some Hemp into the Water about 6 Oclock in the Afternoon—note this Hemp had been pulld the 8th. Instt. & was well dryed, & took it out again the 26th.
